Gaffney Motor Freight, Inc., a motor transportation company, filed with the Public Utilities Commission an application for a certificate of public convenience and necessity to operate as a motor transportation company over a regular route between the cities of Lancaster, Columbus and intermediate points. Ohio Freight Lines, Inc., a motor transportation company, filed with the commission an application to amend its certificate by the removal of a restriction therefrom, whereby it would be authorized to operate over its present regular route and over an extension thereof between Lancaster, Columbus and intermediate points.
Appellant, Commercial Motor Freight, Inc., a motor transportation company furnishing common carrier service between the points above named, was a protestant before the commission in the matter of each application.
After hearing was had on each application, the commission found that public convenience and necessity *Page 389 
required the additional service sought to be furnished by the applicants, and gave appellant 60 days within which to expand its present operations to provide such additional service over the route it now serves.
No appeals were filed by appellant from those final orders ofthe commission and appellant concedes that it did nothing to improve its service during such 60-day period.
The commission, upon final consideration of the applications, found that a compliance with the orders to expand appellant's service had not been shown, and that public convenience and necessity still existed for the service sought to be furnished by applicants, and granted the applications.
After a consideration of the record, this court is of the opinion that the orders of the commission granting the applications are not unlawful or unreasonable, and they are, therefore, affirmed.
Orders affirmed.
WEYGANDT, C.J., HART, ZIMMERMAN, STEWART and TAFT, JJ., concur. *Page 390